HAROLD R. VANN, Circuit Judge.
Order setting aside summary final decree, July 16, 1957: This cause came on to be heard before me on defendants’ petition to vacate summary final decree and certificate of title, and the court having heard evidence and testimony of the defendants and being fully apprised of the circumstances herein, and the plaintiff having offered no testimony in opposition thereto, the court finds —
That the uncontradicted evidence and testimony disclose that the execution of the mortgage and note sought to be foreclosed in this action was procured by fraud, and that the purported signature of the defendant, Inell Tucker, on the note and mortgage is a forgery, and, therefore, the mortgage ‘and note are null and void as to the defendant, Inell Tucker, and the said mortgage is null and void as to both defendants, James D. Tucker and Inell Tucker, his wife.
It is therefore ordered, adjudged and decreed that the summary final decree heretofore entered herein on October 26, 1956, recorded in chancery book 1264 at page 185, and covering the following described property: lot 1, block 23 of Le Gree Subdivision, according to the plat thereof, as recorded in plat book 38 at page 37 of the public records of Dade County, Florida, including furniture and *98furnishings as therein contained, is hereby canceled, set aside and declared to be null and void.
It is further ordered, adjudged and decreed that the certificate of title heretofore issued by the circuit court on November 20, 1956 to the property described as follows: lot 1 of LaGree Subdivision, according to the plat thereof, as recorded in plat book 38 at page 37 of the public records of Dade County, Florida, including furniture and furnishings therein contained, and duly recorded in deed book 4364, at page 387, is hereby canceled, set aside and declared to be null and void.
Final decree, October 15, 1957: This cause came on to be heard before me for final hearing upon the pleadings and the court having heard evidence and testimony, it thereupon finds that the mortgage and note sought to be foreclosed in this action were procured from the defendant, James S. Tucker, without his knowledge that the said instrument constituted a lien upon the property owned by himself and his wife, and that the purported signature of the defendant, Inell Tucker, on the note and mortgage is a forgery and not genuine, and that therefore the mortgage and note are null and void as to the defendant, Inell Tucker, and the mortgage is null and void as to both defendants.
It is therefore ordered, adjudged and decreed that the complaint filed herein by the plaintiff be, and the same is, hereby dismissed with prejudice, except insofar as the plaintiff may elect to sue the defendant, James S. Tucker, upon the note.
Order, October 16, 1957: This cause came on to be heard on defendants’ motion to tax costs, and upon consideration of all matters, it is ordered, adjudged and decreed that the defendants shall have and recover from the plaintiff costs in the amount of $30.10.